Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-4 of T. Ogihara et al., US 16/597,929 (Oct. 10, 2019) are pending and in condition for allowance.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1-4 under AIA  35 U.S.C. 103 as being unpatentable over M. Kauch et al., 10 Synthesis, 1578-1589 (2006) (Kauch”) in view of H. Liu CN 102051121 (2011) (“Liu”) and H. Satoh et al., US 2019/0258160 (2019) (“Satoh”) is maintained for the reasons given in the previous Office action.  

As discussed in the previous Office action, Satoh is effective prior art under 35 USC § 102(a)(2), having an AIA  effective filing date of February 22, 2018, respecting the subject matter cited in this rejection.  Satoh and the current application name common inventors and a common assignee.  Applicant’s statement in the Reply filed on March 11, 2022 is effective to remove Satoh as prior art under 35 USC § 102(a)(2) pursuant to the exception under 35 U.S.C. 102(b)(2)(C).  MPEP § 2154.02(c).  Applicant’s statement evidences common ownership or assignment obligation.  MPEP § 2154.02(c).  


However, as previously discussed, Satoh is also effective prior art under 35 USC § 102(a)(1) because Satoh’s publication date of Aug. 22, 2019 is before the instant effective filing date of October 10, 2019.1  Applicant’s Reply does not overcome the § 103 rejection because it does properly invoke an exception under AIA  35 U.S.C. 102(b)(1)(A) to remove Satoh as prior art under 35 USC § 102(a)(1).  MPEP 2153; MPEP § 717; MPEP § 2155.01.  Applicant’s Reply cites only common ownership or assignment obligation, which is not an exception under AIA  35 U.S.C. 102(b)(1)(A).2   Further, Applicant has not submitted an English-language translation of the foreign priority application so as to establish an effective filing date earlier than Satoh’s publication date.  

To obviate the § 103 rejection, Applicant can remove Satoh as prior art under 35 USC § 102(a)(1) either by exception under AIA  35 U.S.C. 102(b)(1)(A) or by submitting an English-language translation of the foreign priority application (i.e., JP 2018-212146 (Nov. 12, 2018)), which supports the claims pursuant to § 112.  

Potentially Allowable Subject Matter

Should Applicant overcome the instant § 103 rejection by removing H. Satoh et al., US 2019/0258160 (2019) as prior art, the instant claims are otherwise considered free of the art of record. 

In the absence of Satoh, the closest prior art of record is M. Kauch et al., 10 Synthesis, 1578-1589 (2006) (Kauch”) in view of either of H. Liu CN 102051121 (2011) (“Liu”) or P. Chevalier et al., US 6,780,471 (2004) (“Chevalier”).  

Kauch and Liu were discussed in the previous Office action.  Kauch discloses the following synthesis of compound 19b.  Kauch at page 1585, col. 2 (referencing Scheme 4 at page 1580).   


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Kauch synthesis of compound 19b differs from claim 1 in that compounds 18b/19b do not meet the claim 1 recitation of “n3 is 0, 1, or 2” with respect to instant variable R.  That is, in Kauch 18b/19b, instant variable n3 is 3.  Note that Kauch does not disclose a substantial utility for the compounds.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  

Chevalier teaches a curable silicone resin composition that comprises (A) an uncured silicone resin and (B) a silanol or hydrolysable compound of the formula wherein the silanol of formula (I).  Chevalier at col. 1, line 59 –col. 2, line 20.  Chevalier teaches that the following compounds are useful intermediates to prepare silanols of formula (I).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above Chevalier compounds as well as the Liu compound discussed above meet the limitations of the claim 1 product.  

Instant claims 1-4 are not obvious over the combination of Kauch in view of either Liu and/or Chevalier for the following reasons.  One of ordinary skill in the art is not motivated to prepare the useful Liu or Chevalier compounds by the claimed method because the art of record does not disclose the following claim 1 starting material:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  
claim 1 staring material

Stated differently, because the claim 1 starting material is not disclosed in the prior art, one of ordinary skill has no basis or motivation to select it as the reactant for application of the methodology of Kauch so as to arrive at the useful compounds disclosed by Liu or Chevalier.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
        
        2 Applicant may consider an exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).  MPEP § 2153.